DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “an adapter arrangement…has…at least one surface element, which steadily continues the curvature of the external skin adjacent to the door opening”. Specifically, the claims do no show an embodiment of the invention with more than one surface element (i.e., including the panel surface element 49) where both surface elements steadily continue the curvature of the external skin adjacent to the door opening, due to the fact that the panel surface element 49 does not continue the curvature in the longitudinal direction.
In claim 2, “a supporting arrangement”.
In claim 5, “wherein the frame adapter has a crosspiece, which runs completely around along the door frame and, on its side which is directed towards the interior, is supported on the outer surface of the door frame and on its opposite side, which is directed towards the surroundings, retains the frame-surface element”. Specifically, the manner in which crosspiece is supported on the outer surface of the door frame, and the manner in which the crosspiece retains the frame-surface element. Figure 3b does not distinguish between the frame surface element 41, the frame adapter 39 and the crosspiece 43, as all three reference numerals appear to be pointed at the same part.
In claim 7, “a panel-surface element which steadily continues the curvature of the external skin adjacent to the door opening and/or of the frame-surface element”. Specifically, the parallel supporting elements of the panel adapter 47 are not shown as continuing the curvature of the external skin in the longitudinal direction.
In claims 7 and 8, “a panel-surface element”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRCRAFT-FUSELAGE STRUCTURE WITH CONTOURED ADAPTER ARRANGEMENT FOR A DOOR

Claim Objections
Claim 4 is objected to because of the following informalities:  “adapter arrangement as a frame adapter” should read “adapter arrangement has a frame adapter” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, lines 20-22 recite “wherein the door frame and/or the door panel have an outer surface, which is directed towards the surroundings, and a curvature, which differs from a curvature of the external skin adjacent to the door opening” which is indefinite. The recitation appears to be claiming embodiments of the invention where either the door frame or the door panel, alone, have an outer surface and a differing curvature, i.e., such that the other of the door frame or the door panel do not have an outer surface and differing curvature. These embodiments run counter to Applicant’s instant disclosure, which clearly discloses a door arrangement 27, wherein “the door frame 29 and the door panel 31 have an outer surface 33 which is directed towards the surroundings and has a curvature which differs from the curvature of the external skin 7 adjacent to the door opening 5” (as shown in Figures 2b and 2c). In other words, the outer surface 33 is a joint outer surface between both the panel and the frame. Applicant does not disclose any embodiments which can be construed as the door frame and panel having separate outer surfaces and separate curvatures. Therefore it is unclear which embodiments Applicant is attempting to claim and how such embodiments correlate to the instant disclosure. Independent claim 12 is likewise rejected, and dependent claims 2-11 fail to cure the deficiency.
	Claim 1, line 23-24 recite “an adapter arrangement fitted on the outer surface of the door frame and/or of the door panel” which is indefinite. The recitation appears to be claiming embodiments of the invention where the adapter arrangement is fitted to either door frame or the door panel, alone. However, these embodiments run counter to Applicant’s disclosure, which clearly discloses an adapter arrangement 35 that “is fitted on the outer surface 33 of the door frame 29 and of the door panel 31” (as shown in Figures 3b and 3c). Thus, Applicant does not disclose an adapter arrangement that can be fitted solely on the door frame or the door panel, only an adapter arrangement that is fitted jointly on both the frame and panel. Therefore it is unclear which embodiments Applicant is attempting to claim and how such embodiments correlate to the instant disclosure. Independent claim 12 is likewise rejected, and dependent claims 2-11 fail to cure the deficiency.
	Claim 1, lines 23-26, recites “an adapter arrangement…has…at least one surface element, which steadily continues the curvature of the external skin adjacent to the door opening” which is indefinite for two reasons. 
First, following the reasoning of the two rejections under §112(b) detailed hereinabove, there is no embodiment of the invention disclosed where the adapter arrangement has only one of the surface elements. Instead, the adapter arrangement 35 is disclosed by Applicant as comprising a frame surface element 41 and a panel surface element 49. It seems apparent that the adapter arrangement is disclosed as being defined by a combination of the surface elements. Indeed, an adapter arrangement with only one of the surface elements would appear to thwart the entire purpose of the invention, namely, to ensure smooth aerodynamic contouring adjacent a generic, non-contoured door. Therefore, it is indefinite to claim that the adapter arrangement can require only one of the surface elements, as such an embodiment would not be the adapter arrangement at all, as defined by Applicant. 
Second, in an embodiment of claim 1 which includes more than one surface element, i.e., where both surface elements 41 and 49 are utilized, it seems clear from the drawings that the panel surface element 49 is configured as a series of discrete curved bars, as best shown in Figures 3b and 3c. While the bars of the panel surface element 49 are shown to continue the curvature of the external skin in the circumferential direction, it is unclear how the bars can be considered to continue the curvature of the skin in the longitudinal direction. Instead, the bars would appear to create a series of step changes in the height, or depth, of the skin. Likewise, it is unclear, in general, in which direction the curvature of the external skin need steadily continue in order to satisfy the claim (e.g., longitudinal, circumferential, both neither). Independent claim 12 is likewise rejected, and dependent claims 2-11 fail to cure the deficiency.
Claim 2 recites “the surface element” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 2 to read “the at least one surface element” in order to promote compact prosecution.
Claim 7 recites “a panel-surface element which steadily continues the curvature of the external skin adjacent to the door opening and/or of the frame-surface element” which is indefinite, because there are no embodiments of the panel-surface element that are not inherently adjacent to both the door opening and the frame-surface element. However, embodiments of claim 7 recite the door opening and the frame-surface element in the alternative, which is illogical, as only requiring one or the other would deviate from the disclosed invention.
Claim 11 recites “A set of aircraft-fuselage structures of different types of aircraft” which is indefinite, because the exact manner or nature of the “different types of aircraft” is unclear. In other words, it is unclear if the different types must be different aircraft models, different brands, different material components, or different dimensions/curvature. Applicant’s specification offers no additional explanation for what is and is not a type of aircraft, and what makes aircraft types different from one another (i.e., all aircraft are unique in some way, but what makes some aircraft of the same type and some aircraft of differing types).
Claim 12 recites “fitting the adapter arrangement on the door frame and/or the door panel” which is indefinite, because the adapter arrangement 35 as disclosed by Applicant is inherently designed to fit on both the door frame and the door panel simultaneously. Therefore it is unclear how the adapter arrangement 35 can be used in embodiments of the invention where it is fit on only the door frame or the door panel, alone.
Claim 12 recites “in a first step, installing the door frame and/or the door panel in the door opening; and “in a second step, fitting the adapter arrangement on the door frame and/or the door panel” which is indefinite, because it encompasses embodiments of the invention where only the door frame is installed in the first step, but the adapter arrangement is fitted only to the door panel in the second step, and vice versa, which is illogical.
	
Response to Arguments
Applicant’s arguments filed on January 5, 2022, with respect to the rejection of claim 7 under §112(b) have been fully considered and are persuasive in light of the amendments to the claim. The rejection has been withdrawn. However, Examiner notes new rejections of the claims under §112(b) which are detailed in the instant Non-Final Rejection hereinabove.
Applicant’s arguments with respect to the rejection of claims 1-4, 7, and 9-12 under §102 and 5, 6, and 8 under §103 have been fully considered and are persuasive.  The rejections been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647